Case No. IG-U7ZGT-CMA 9/30/2024
PYames Robart Gdns

Please tor wacd thig te:

 

Westen pishtLED =

es istrict f Washington
Christopher J\. Alston at Seattle

(afte r reading) JUL 3.0 2095

MARK L. HATCHER, CLERK
OF THE BANKRUPTCY COURT

As of yesterday, 7/19/26 Lam etill being

threatened anel phys ‘cally harmed GS pertains

o the NWTA matter, Since this matter

began on April {, 20/6 i have endured approximately
Ho physical attacks and being false ly arrested.
Four of the attacks were apparently Meant

to kill me oureig h+_

[ Lan barely we { k. due +o Several broken
bones and other medical maladies that have
Occurred since the beginning of the NWTM

éase, that Uhave Investigated aud Cound
malfoasonee én the Part of" Trustee Mack Calvert
and his crew. Lhave atte mpted todocument
Mest of the attacks, howe ver,due +o hacking
oP my les my progress ($ greatly Slowed, thane
discovered @ Correlation of one- million-dollar,
amounts of Pike & or ventory being paid out
afte; Cac h of the Our near-fata] attacks on
me, Other vehicular assaults were orchestvated
Anal paid as well allegedly, Yesterday was a clea,
MeSSage delivered +o me in person by @ persan whose
[('Senee number | recerded. [ have docu mentod

VOEO oS Contents BC .
To: (The honorable James Robart]
U.S. District Court

Complete transaction sheet & stamp the
FIRST page of each document

eet FLED

Western District of Washington
at Seattle

JUL 30 2021

MARK L. HATCHER, CLERK
OF THE BANKRUPTCY COURT

Case 16-11767-CMA Doc 2318 Filed 07/30/21 Ent. 08/02/21 15:30:08 Pg. 2 of 2
